             Case 7:19-cv-06760-NSR Document 34 Filed 08/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
DR. LISA BUON,

                                            Plaintiff,                19-CV-6760 (NSR)

                 -    against -
                                                                      DECLARATION IN
                                                                      SUPPORT

THE NEWBURGH ENLARGED CITY SCHOOL
DISTRICT, ROBERT PADILLA, and DR.
LISA M. SPINDLER,

                                             Defendants.
---------------------------------------------------------------X
         CAROLINE B. LINEEN, ESQ., an attorney duly admitted to practice law in the United

States District Court for the Southern District of New York, hereby deposes and says subject to

the penalties of perjury:

        1.       I am a member of the law firm of Silverman & Associates, attorneys for the

Defendants, Newburgh Enlarged City School District (“the District”), Dr. Roberto Padilla, and

Lisamarie Spindler. I am fully familiar with the facts and circumstances of this matter based on

my review of the file maintained by my office in defense of this litigation.

        2.       This Declaration is submitted in support of the defendant’s Motion to Dismiss the

plaintiff’s Amended Complaint pursuant to Rules 12(b)(2), (4), (5), and (6) of the Federal Rules

of Civil Procedure, seeking a dismissal, with prejudice, of the plaintiff’s claims against District

defendants, and for such other and further relief as this Court deems just and proper.

        3.       As is more fully discussed the in the accompanying Memorandum of Law, the

plaintiff’s claims against the defendants must be dismissed because the plaintiff did not

effectuate timely and proper service on the District Defendants, the Amended Complaint fails to
            Case 7:19-cv-06760-NSR Document 34 Filed 08/07/20 Page 2 of 2




state sufficient factual allegations to raise plausible claims, and because certain claims are

untimely.

       4.       In support of the instant motion, annexed hereto are the following:

                A.     Plaintiff’s Amended Complaint;

                B.     Plaintiff’s EEOC Charge of Discrimination;

                C.     Affidavit of Dr. Roberto Padilla;

                D.     Affidavit of Matthew McCoy;

                E.     Affidavit of Dr. Lisamarie Spindler;

                F.     Summons and list of names served by plaintiff; and

                G.     Correspondence to plaintiff regarding termination.


Dated: White Plains, New York
       June 23, 2020


                                                      Respectfully submitted,

                                               SILVERMAN & ASSOCIATES


                                               BY:________________________________
                                                     Caroline B. Lineen
                                                     Attorneys for District Defendants
                                                     445 Hamilton Avenue, Suite 1102
                                                     White Plains, NY 10601
                                                     (914) 574-4510
